ANTHONY S. EARL, Secretary, Department of Natural Resources
You have requested my opinion on the following question: "Can local municipalities adopt local ordinances which go beyond the scope of Section 350.18, Wis. Stats., and incorporate parts of or all of Chapter 350, Wis. Stats., by reference?"
Section 349.06 (1), Stats., reads:
      "Except for the suspension or revocation of motor vehicle operator's licenses, any local authority may enact and enforce any traffic regulation which is in strict conformity with one or more provisions of chs. 341 to 348 and 350 for which the penalty for violation thereof is a forfeiture."
Section 350.18, Stats., reads:
      "Counties, towns, cities and villages may regulate snowmobile operation on snowmobile trails maintained by or on snowmobile routes designated by the county, city, town or village." *Page 162
Section 349.06 (1), Stats., is a restatement of part of sec. 85.84, Stats. (1955), which read: "Except for the suspension or revocation of motor vehicle operators' licenses, any local authority may pass any ordinance, resolution, rule or regulation in strict conformity with the provisions of this chapter." The legislative history of sec. 349.06 (1), Stats., reveals that the change from the phrase "ordinance, resolution, rule or regulation" to "traffic regulation" was intended merely to be a simplification of language and not a change in meaning. Section349.06 (1), Stats., therefore, authorizes local authorities to enact and enforce any ordinance, resolution, rule, or regulation which is in strict conformity with one or more provisions of ch. 350 for which the penalty for violation is a forfeiture.
The fact that such ordinances incorporate provisions of ch. 350 by reference presents no problem, since it has been uniformly held that an ordinance may adopt by reference a statute or part thereof. Hackbarth v. State, 201 Wis. 3, 229 N.W. 83 (1930); 25 Op. Att'y Gen. 283 (1936).
Section 350.18, Stats., merely authorizes local authorities to regulate snowmobile operation on snowmobile trails and routes in addition to those areas indicated by other provisions in ch. 350. Therefore, there is no inconsistency or conflict between secs.350.18 and 349.06 (1), Stats., nor is sec. 350.18 in any way a limitation on the scope of sec. 349.06 (1).
In summary, then, it is my opinion that local authorities may adopt ordinances incorporating by reference traffic regulation provisions of ch. 350, Stats., for which the penalty for violation is a forfeiture.
BCL:JJG